ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_04_EN.txt. 52

DECLARATION BY JUDGE KOJEVNIKOV
{Translation ]

Judge F. I. Kojevnikov states that he can concur neither in the
reasoning nor in the operative part of the Judgment on the first
and second points, for he is of opinion that in this case the Court
has no jurisdiction to examine and adjudicate upon the merits of
the dispute.

Since the majority has found that it has jurisdiction to adjudicate
upon the merits of the dispute, Judge F. I. Kojevnikov finds it
necessary to state that he is likewise unable to concur in the
reasoning or in the operative part of the Judgment on the third
point, since, in his opinion, Portugal did not possess, and does not
possess any sovereign rights over Dadra and Nagar-Aveli, and since
it never had and has not now any right of passage over Indian
territory to these regions and between each of them.

Consequently Judge F. I. Kojevnikov, while not being in agree-
ment with all the reasoning, concurs in the Judgment only on the
fourth point and on the fifth point, without however recognizing
that Portugal has any right of passage over Indian territory in
respect of private persons, civil officials and goods in general.

(Signed) F.I. KOJEVNIKOY.
